AlmoND, Senior Judge.
This is an appeal by the importer from the decision and judgment of the United States Customs Court, 68 Cust. Ct. 50, C.D. 4334 (1972), wherein certain spice cabinets were held to have been properly classified under item 206.97 of the Tariff Schedules of the United States (TSUS) as household utensils of wood and assessed with a duty of 16% per centum ad valorem.
The involved merchandise consists of “Thoma-Wood Wall Spice Set wood cabinet with louver door hutch with two drawers at bottom.”
Appellant in its protest alleged that the merchandise in issue should have been classified under item 727.35, TSUS, as other wood furniture dutiable at the rate of 10.5 per centum ad valorem.
In overruling appellant’s claim, the trial court held that Sprouse Reitz & Co. v. United States, 67 Cust. Ct. 209, 332 F. Supp. 209, C.D. 4276 (1971), was stare decisis of the issues presented.
The statutes involved are:
Tariff Schedules of the United States:

Classified:

Household utensils and parts thereof, all the foregoing not specially provided for, of wood :
* * * * * * *
206.97 Other- 16%% ad val.

*129
Claimed,:

Furniture, and parts thereof, not specially provided for:
^ sj: ‡ s$< }¡!
Of wood:
* * * * * * *
Other:
727.35 Furniture other than chairs- 10.5% ad.val.
Headnote 1, schedule 7, part 4A:
1. For the purposes of this subpart, the term “furniture” includes movable articles of utility, designed to be placed on the floor or ground, and used to equip dwellings, offices, restaurants, libraries, schools, churches, hospitals, or other establishments, aircraft, vessels, vehicles, or other means of transport, gardens, patios, parks, or similar outdoor places, even though such articles are designed to be screwed, or bolted, or otherwise fixed in place on the floor or ground; and kitchen cabinets and similar cupboards, seats and beds, and sectional bookcases and similar sectional furniture even though designed to be fixed to the wall or to stand one on the other; * * *
A careful analysis of headnote 1, subpart A, part 4, schedule 7, TSUS, persuades us that the evidence of record fell short of establishing that the imported merchandise was embraced within the statutory definition of furniture. The Tariff Classification Study, schedule 7, page 242 states that “The concept of furniture embraced in this subpart is stated as a definition in Headnote 1.” It is obvious that spice cabinets or racks such as we have in the instant importation are not “movable articles of utility designed to be placed on the floor or ground * * Furthermore, we agree with the conclusion reached by the Customs Court in Sprouse Reitz & Co., supra, that “it would be farfetched to say that they are kitchen cabinets or cupboards.”
We find nothing to indicate that the articles in issue are known or even though of as kitchen cabinets or that they were ever offered through any means to the public as furniture.
We deem it pertinent to note that the importation in issue consist of two models, W-1151 being 15% x 11% x 2% inches and W-1152 being 15% x 16% x 2% inches, each consisting of shelves enclosed by two louvered doors above two drawers. We think it would strain credulity to consider an article only 2% inches deep to be a kitchen cabinet or anything similar thereto. The court below was correct in its conclusion that the small, decorative articles in issue were not similar in any way to kitchen cabinets.
We share the view so aptly expressed by the Customs Court that:
* * * tbe headnote discussion of furniture was, on its face, intended to certify tbe inclusion of furniture wbicb was permanently fastened to tbe premises, either on tbe floor or on tbe walls, as opposed to furniture wbicb was movable at will. In tbis respect, kitchen cabinets and similar cupboards were mentioned as *130examples of furniture which were capable of permanent placement. The mention of kitchen cabinets was not intended to expand the term “furniture” to articles of lesser substantiality than full size, genuine kitchen cabinets.
We agree with, the Customs Court that “We are unable to conclude that the instant spice cabinets are more than household articles of a convient and useful nature. It does not follow that they are furniture within the common meaning of that term.”
We hold therefore that the imported merchandise was properly classified under item 206.97 of the Tariff Schedules of the United States as household utensils of wood.
The judgment of the Customs Court is affirmed.